Exhibit 99.1 Investor Update November 12, 2008 Jersey Gardens Elizabeth, New Jersey Safe Harbor: Some of the information contained in this presentation includes forward-looking statements. Such statements are subject to a number of risks and uncertainties which could cause actual results in the future to differ materially and adversely from those described in the forward-looking statements. Investors should consult the Company's filings with the Securities and Exchange Commission for a description of the various risks and uncertainties which could cause such a difference before deciding whether to invest. Strategic Overview Michael Glimcher Chairman and CEO Corporate Strategy Simple Strategy - Focus on Quality Quality of People (attract, retain and develop) Quality of Real Estate (high sales productivity, growth) Quality People and Culture of Teamwork o Goal is to be the Employer of Choice in the local market and the Industry o Create a culture of teamwork, collaboration, empowerment and openness that inspires our associates to: - Outperform - Maximize returns for investors - Enhance the long-term value of every asset Strategy Focused on Anchored Retail o Upgrade quality of the Company's real estate portfolio - Improve the ability to generate growth consistently in line with peer group Exit Non-core Assets o Completed exit from community centers in 2006 o Sale of non-core mall assets in 2007 o Redevelopment of existing properties (invest in our core) o Selective ground-up development of premium retail (build quality) o Selective acquisition of higher quality/ growth assets (at the proper time) Mall Store Occupancy and Sales Next Step in Asset Management Strategy o Potentially monetizing portions of our "trade area dominant" portfolio through institutional joint ventures: - Limits dilution through JV structure and better pricing on higher quality assets - Provides capital resources beyond 2009 - Avoids dependency on Wall Street for growth - Execution difficult in current market (must be patient in terms of timing) 2008 Accomplishments o Refinanced $146 million debt maturities in 2008 o Projecting 94% core mall occupancy at December 31, 2008 o Positive releasing spreads of 16% through September 30, 2008 o Solid execution on redevelopment/development pipeline - Opening of two new JCPenney's stores - Herberger's and LA Fitness at Northtown Mall - Polaris Lifestyle Expansion - 90% of space addressed - Scottsdale Quarter - Phase I on schedule o Effectively managed operating expenses o Delivered consistent results in all three quarters in 2009 Goals o Maintain strong performance in property fundamentals o Address 2009 maturities o Deliver Phase I of Scottsdale Quarter on-time and on-budget o Focus on effective cost management Long Term Goal To be a consistently reliable, more efficient and more profitable organization with a continually improving real estate portfolio of high-quality and attractive assets. Mall Portfolio Overview Market Dominant Jersey Gardens Lloyd Center Mall at Fairfield Commons The Mall at Johnson City Polaris Fashion Place Weberstown Mall WestShore Plaza Trade Area Dominant Ashland Town Center Colonial Park Mall Dayton Mall Eastland Mall, OH Grand Central Mall Indian Mound Mall Merritt Square Morgantown Mall New Towne Mall Northtown Mall Puente Hills Mall (JV) River Valley Mall SuperMall of the Great Tulsa Promenade (JV) Held-for-Sale Eastland Mall, NC Great Mall of the Great Plains Core Mall Portfolio o 20 properties located in 13 states o 18.0 million square feet of GLA o Strong tenant diversification o Two categories of properties o Excludes recent acquisitions (Merritt Square) and held-for-sale malls (Eastland, NC and Great Mall) Mall Store # of % of Sales PSF Core Portfolio * Properties NOI Sept 2008 Market Dominant 7 57% $ 443 Trade Area Dominant 13 43% $ % $ 363 Minimum Portfolio Risk Nearly 75% of Glimcher's annual minimum rents are derived from tenants representing less than a 1% minimum rent exposure.
